DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
In claim 7, “the container having an upper opening and a lighttight lid”.
In claim 7, “the container having…a float valve”.
In claim 7, “the tubing further includes…an entry point from one plant container into the main reservoir container”. Specifically, Examiner notes that Figures 6 appears to contain a lower tubing section located below the spray misting manifold 14 that would allow water collected in the base of the plant container to return to the main reservoir container. However, this tubing is not properly labeled in the drawings or described in the specification to assist in a sufficient understanding of the disclosure. 
In claim 7, “a regulation valve… and the regulation valve is capable of being positioned where the tubing exits into the plant container lid”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 1, “the tubing further includes an exit point from the main reservoir container into one plant container, and an entry point from one plant container into the main reservoir container”.
In claim 1, “first series of connection tubing”, “second series of connection tubing”, and “third series of connection tubing”.
In claim 1, “water manifold”.
Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 6, “water-nutrient solution” should read “water and nutrient solution” or the like in order to maintain consistency of claim terminology.
In claim 7, line 11, “the connection tubing” should read “the first series of connection tubing” or the like in order to maintain consistency of claim terminology.
In claim 7, lines 14-15, “the pump” should read “the air pump” or the like in order to maintain consistency of claim terminology.
In claim 7, lines 20-21, “the main reservoir” should read “the main reservoir container” or the like in order to maintain consistency of claim terminology.
In claim 8, line 3, “the manifolds” should read “the misting sprayer manifolds” or the like in order to maintain consistency of claim terminology. Likewise for “each manifold” in line 4.
In claim 8, lines 3-4, “each sprayer manifold generally corresponds to the dimensions of the plant container” should read “each sprayer manifold generally corresponds to the dimensions of the respective plant container”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling. Claim 7 recites “a series of lightproof plant containers, each container having…a lightproof lid.” However, Applicant discloses that the plant containers are configured such that the lid has a large hole in the middle into which the root basket 36 may be placed, as shown in Figure 6. The hole in the lid necessarily prevents the plant container from being lightproof, as light can easily enter the hole. The disclosure does not enable one of ordinary skill in the art to practice the invention without “lightproof cover 48”, as shown in Figure 6, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant states in the specification that “This cover 48 will prevent any light from entering the inside of the basket, deters insects from getting inside the roots and deters algae growth inside the growth medium in each basket.” Thus, the plant container is only lightproof if the cover 48 is additionally utilized. However, claim 7 fails to recite the lightproof cover for covering the upper opening of the lightproof lid. Claim 8 fails to cure the deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7, lines 15-16 recites “leading into the base of the plant container” which is indefinite, because it is unclear which plant container of the series of plant containers is being referred to.
Claim 7, lines 18-19 recites “a drip delivery system having…a regulation valve” which is indefinite, because it appears from Applicant’s disclosure that there is intended to be a regulation valve with each of the plant containers, as opposed to a regulation valve for the entire system (see, e.g., p. 1 of the specification). Lines 22-23 containing a similar recitation are similarly rejected.
Claim 7, line 20 recites “the tubing” which is indefinite, because it is unclear whether the recitation is referring to the “first series of connection tubing”, the “second series of connection tubing”, or the “third series of connection tubing”. For examination purposes, Examiner is interpreting the recitation to refer to the third series of connection tubing in order to promote compact prosecution. The recitation in lines 22-23 is similarly rejected and interpreted.
Claim 7, line 22 recites “above the plant container lid” which is indefinite, because it is unclear which plant container lid, belong to which of the series of plant containers, is being referred to.

Claim 9 recites “the root basket of the plant container” which lacks proper antecedent basis.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647